DETAILED ACTION
Claims 1-18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2021 and 5/26/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 11, there is a lack of antecedent basis for the phrase “the second load cell”. For the purpose of examination, the phrase has been read as “a second load cell”.

Regarding claim 12, there is a lack of antecedent basis for the phrase “the second load cell”. For the purpose of examination, the phrase has been read as “a second load cell”.

Regarding claim 13, there is a lack of antecedent basis for the phrase “the second load cell”. For the purpose of examination, the phrase has been read as “a second load cell”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Witthuiin (WO 2017/031508 A1, hereinafter Witthuiin).

Regarding claim 1, Witthuiin teaches a sensing element for use in a system for measuring fluid flow (see Fig. 1 and 2), the sensing element comprising a sensor body (110) and a first load cell arrangement connected to the sensor body (22/24), wherein the sensor body has a three dimensional 

Regarding claim 2, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the sensor body has n-order rotational symmetry about the longitudinal axis, where n > 2 (see Fig. 1 and 2, multi-order symmetry of sphere 110).

Regarding claim 3, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin taches that the shape of the sensor body is selected from a sphere, an ellipsoid, and a cylinder (see Fig. 1 and 2, sensor body 110 is a sphere).

Regarding claim 5, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the sensor body comprises an outer surface and wherein the outer surface comprises a texture which is selected to control the coefficient of drag of the sensor body (see page 4, para. 4, inherent feature of the sphere selected for measuring wind, wherein the sphere will have an outer surface texture with an associated drag).

Regarding claim 7, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the sensor body comprises a polymeric material (see claim 6, plastic sensor body).

Regarding claim 8, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the mass of the sensor body is selected to control the inertial response of the sensor body when subjected to fluid flow (see claim 6 and page 4, para. 4, inherent feature of the sphere material selected, wherein the spheres mass will affect the inertial response based on the material and thus the weight).

Regarding claim 11, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that at least one of the first load cell arrangement and a second load cell arrangement is further configured to measure the force exerted on the sensor by fluid flow along the longitudinal axis (see Fig. 1, load cell 22 measures vertical force).

Regarding claim 12, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the sensing element comprises one or more shrouds, and wherein said shrouds are arranged to enclose or partly enclose one or both or the first load cell arrangement and a second load cell arrangement (see page 4, para. 1).

Regarding claim 13, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that one or both of the first load cell arrangement and the second load cell arrangement comprises one or more strain gauges (see page 5, para. 2).

Regarding claim 14, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin teaches a support structure, wherein the sensing element is connected to the support structure (see page 3, para. 8-9, connection to weather station considered as support structure).

Regarding claim 15, Witthuiin above teaches all of the limitations of claims 1 and 14.
Furthermore, Witthuiin teaches that the sensing element is connected to the support structure by means of one or more damping members (see Fig. 1 see page 3, para. 8-9, support 55 connects system to a weather station and considered as a damping member with some degree of flexibility).

Regarding claim 16, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches a method for measuring the flow of a fluid (see page 3, para. 5 through page 4, para. 5), the method comprising: providing a sensing element and measuring the response of the sensor body using the load cell arrangement (see page 3, para. 5 through page 4, para. 5).

Regarding claim 17 Witthuiin above teaches all of the limitations of claims 1 and 16.
Furthermore, Witthuiin teaches the step of deriving one or more of the speed, direction, velocity, static pressure or dynamic pressure of the fluid flow from the measured response (see page 3, para. 5 through page 4, para. 5).

Regarding claim 18, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches the use of the sensing element according to claim 1 (see page 3, para. 5 through page 4, para. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Witthuiin.

Regarding claim 4, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin fails to specifically teach that the shape of the sensor body is selected from a polyhedron, a regular polyhedron and a regular prism.
However, Witthuiin teaches that the sensor body is a sphere and may be modeled as a polyhedron (see Fig. 1, sphere 110 modeled as polyhedron as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Witthuiin such that the sensor body had any of a number of user desired shapes. This is because, as suggested by Witthuiin, variations in the sensor body allow for the system to adjust for different magnitudes of sensitivity (see page 4, para 3).

Regarding claim 6, Witthuiin above teaches all of the limitations of claims 1 and 5.
Witthuiin fails to specifically teach that the texture comprises a plurality of depressions.
However, as described above, Witthuiin teaches that the sensor body comprises an outer surface and wherein the outer surface comprises a texture which is selected to control the coefficient of drag of the sensor body (see page 4, para. 4, inherent feature of the sphere selected for measuring wind, wherein the sphere will have an outer surface texture with an associated drag).
Witthuiin with depressions. This is because it is known in the art of drag based wind sensors to modify the surface texture in order to adjust the sensitivity of the system.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Witthuiin as applied to claim 1 above, and further in view of Alexander et al. (US Pat. No. 2,959,052, hereinafter Alexander).

Regarding claim 9, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin above fails to specifically teach that the sensor body is hollow.
Alexander teaches a spherical anemometer (see Fig. 1, all elements), wherein the sensor body (8) is hollow (see col. 2, lines 30-38, sensor body 8 a hollow plastic).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Witthuiin with the hollow body of Alexander. This allows for a low inertia which provides a good frequency response as suggested by Alexander (see col. 2, lines 30-38).

Regarding claim 10, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin above fails to specifically teach that the sensing element comprises a second load cell arrangement, and wherein the first load cell arrangement and the second load cell arrangement are arranged at opposing sides of the sensor body.
Alexander teaches a spherical anemometer (see Fig. 1, all elements), wherein load cells are provided on opposing sides of the sensor body (see Fig. 1 and 2, load cells 10/12/14/16/18/20 provided on opposing sides of the sensor body 8).
Witthuiin such that load cells are provided on opposing sides of the sensor body suggested by Alexander. This modification allows for accurate and rapid measurement in three dimensions of the movement of the sensor body as suggested by Alexander (see col. 2, lines 30-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855